NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      AUG 25 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RONALD BUZZARD, Jr.,                             No.   15-35667

                  Plaintiff-Appellant,            D.C. No. 2:14-cv-00959-RSL

   v.
                                                  MEMORANDUM*
 ISRB, Indeterminate Sentencing Review
 Board a/k/a CCR-Community Corrections
 Board or Parole Board; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                            Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Ronald Buzzard, Jr., a Washington state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that the

Washington Indeterminate Sentence Review Board violated his rights under the Ex

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Post Facto Clause of the U.S. Constitution. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. ReadyLink Healthcare, Inc. v. State Comp. Ins.

Fund, 754 F.3d 754, 758 (9th Cir. 2014). We affirm.

         The district court properly dismissed Buzzard’s action as barred under

Younger v. Harris, 401 U.S. 37 (1971), because federal courts are required to

abstain from interfering with pending state court proceedings where “the federal

action would have the practical effect of enjoining the state proceedings.”

ReadyLink, 754 F.3d at 759 (setting forth requirements for Younger abstention in

civil cases, and explaining that “the date for determining whether Younger applies

is the date the federal action is filed” (citation and internal quotation marks

omitted)). In light of this disposition, we do not consider the merits of Buzzard’s

claim.

         The district court did not abuse its discretion in denying Buzzard’s motion to

amend the complaint to add a claim for retaliation because Buzzard sought to add a

new and distinct cause of action. See Planned Parenthood of S. Ariz. v. Neely, 130

F.3d 400, 402 (9th Cir.1997) (setting forth standard of review and explaining that

leave to permit supplemental pleading “cannot be used to introduce a separate,

distinct and new cause of action” (citation and internal quotation marks omitted)).

                                            2                                     15-35667
      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009) (per curiam).

      Buzzard’s request to add William Keisling as an appellant, set forth in the

reply brief, is denied. See C.E. Pope Equity Trust v. United States, 818 F.2d 696,

697 (9th Cir. 1987) (“Although a non-attorney may appear in propria persona in

his own behalf . . . He has no authority to appear as an attorney for others than

himself.” (internal citation omitted)).

      We treat Buzzard’s August 28, 2015 filing as requesting the production of

transcripts at government expense and the appointment of counsel (Docket Entry

No. 4) and deny those requests.

      Appellees’ request for judicial notice (Docket Entry No. 11) is granted.

      AFFIRMED.




                                          3                                    15-35667